DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim is drawn to a composition comprising an engineered microorganism; the preamble of the claim states an intended use, but this intended use does not appear to affect the scope of the microorganism, nor does is suggest or imply that the limitation found in the specification provides for any structure or compositional elements beyond an intended use of the claimed microorganism. See MPEP 2111.02. Since it does not appear that the preamble provides for any meaningful limitations on the structure or compositional elements of the claims composition, claim 9 does not appear to further limit the parent claim, since claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hartmann, et al (WO 2014/037505 [IDS Reference]). Hartmann teaches an invention drawn transgenic probiotic microorganism, which secrete cystatin, as a means of treating gastrointestinal diseases. See page 2, entire. While Hartmann does not explicitly state that the microorganism was engineered with a promoter and a secretion signal peptide, Hartmann explicitly states that the cells is “capable of expressing and secreting [cystatin].” See page 3, last paragraph. Based upon the fact that Hartmann provides for an engineering microorganism that expresses and secretes the target molecule, it would suggest that a promoter and a secretion signal peptide must have been present. Since, fundamentally, the microorganism of Hartmann and that claimed perform identical functions, for identical purposes, would suggest that the claimed microorganism must be identical to that of Hartmann. However, if it can be shown that the microorganism are different, there is ample motivation in Hartmann, and that found in the knowledge and .
With respect to claims 1 and 10, it appears that Hartmann teaches a microorganism that is identical to that claimed. However, if it can be shown to be different, it would appear that the claimed microorganisms is an obvious variant of Hartmann, since they both comprise the same engineered cystatin secretion, and are both used to treat gastrointestinal disease.
With respect to claims 3 and 4, Hartmann teaches the same genera and species. Hartmann notes that these bacterium are already known to benefit those with gastrointestinal diseases, and suggests them as preferred embodiments. See page 4, last paragraph.
With respect to claim 9, Hartmann teaches overlapping gastrointestinal diseases. See page 1, first paragraph.

Claim Rejections - 35 USC § 103
Claims 2, 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann, et al (WO 2014/037505 [IDS Reference]). See the discussion above.
With respect to claim 2, Hartmann teaches different promoters. Following a sequence search, it appears that the claimed promoters are not found in the prior art. However, while the claimed promoters do not appear to be known, the claimed promoters perform an identical function as the promoters described in Hartmann. Since the promoters appear to perform identical functions, but possess different sequences, it would suggest that the claimed promoters are obvious variants of other widely used promoters, and the ordinary artisan could insert a different widely used promoter and a better, or impart different or non-predictable functionalities to the claimed microorganism, this would be a showing of non-obviousness. Pending this evidence, it can reasonably be assumed that the claimed promoters are predictable obvious variants of those already used in the art.
With respect to claim 5, although Hartmann continually teaches the secretion of cystatin by an engineered microorganism, Hartmann does not explicitly teach the secretion signal peptide claimed. Similar to the rejection of claim 2, Hartmann’s broad disclosure of the fact that the claimed microorganism is capable of the claimed functionality, the claimed peptides must be obvious variants of those disclosed in Hartmann. See page 2, second-to-last paragraph; page 3, last paragraph; page 6, last two paragraphs; page 7, first [full] paragraph; page 12, “Construction of the Transgenic Probiotic” section (“a secretion system”). Unless evidence is provided, it can be reasoned that all secretion systems, including that claimed, are obvious variants that provide for predictable results.
With respect to claim 6, Hartmann does not explicitly state which cystatin is used, only that the cystatin is derived from nematode. However, since Hartmann is clearly and explicitly teaching the treatment of gastrointestinal disease, and indicates that cystatins can be used to treat these diseases, would suggest that the ordinary artisan would wholly understand which cystatin would provide the greatest improvement to the disease symptoms. 
With respect to claims 7 and 11, Hartmann teaches that Pediococcus pentosaceus can be used to secrete cystatins. See page 4, last paragraph.

With respect to claim 14, Hartmann does not explicitly state which cystatin is used, only that the cystatin is derived from nematode. However, since Hartmann is clearly and explicitly teaching the treatment of gastrointestinal disease, and indicates that cystatins can be used to treat these diseases, would suggest that the ordinary artisan would wholly understand which cystatin would provide the greatest improvement to the disease symptoms.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 11-14 of copending Application No. 16/471,872 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions provide for overlapping inventions. The claims of the instant invention provide for a microorganism that is engineered to produce cystatin by inserting a promoters, a secretion signal peptide, and a cystatin sequence. The Application provides for a similar microorganism that has been engineered with a promoter, a secretion signal peptide and a “selective marker gene,” wherein the latter gene can include cystatin. Based upon a comparison of the promoters and secretion signal peptides, both the instant invention and the application provide for identical sequences. The main difference between the instant invention, and the application is the fact that the instant invention explicitly claims a “selective marker gene,” as a cystatin gene, but this is never explicitly claimed in the copending application. Since the copending claims of the application would necessarily encompass all of the claims of the instant invention, the claims must be rejected as being Non-Statutory Double Patenting with a copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651